DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.
 
Response to Amendment
Claims 8 and 10 have been amended. Claims 1, 7, and 12-14 have been canceled. Claims 8 and 10-11 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 June 2021, with respect to the rejection of claim 8 under 35 USC 103 have been fully considered (p. 4, last three lines) and are persuasive.  The rejection of claim 8 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Amy A. Thekdi on 28 June 2021.
The application has been amended as follows: 
Claim 8
Lines 14-19: “wherein R1 is H, [[or ]]a branched or a linear alkyl group having from 1 to 20 carbons, a hydroxy alkyl group having from 1 to 20 carbons, [[or ]]an amino alkyl group having from 1 to 20 carbons or a polyoxyalkyl group, and R2, R3, and R4 are independently H, [[or ]]a branched or a linear alkyl group having from 2 to 4 carbons, a hydroxyalkyl group having from 2 to 4 carbons, or an aminoalkyl group having from 2 to 4 carbons,”
Claim 10
Line 4: “with said gas dehydration composition to form a water-rich dehydration”
Claim 11
Lines 2-6: “,
and
 to form at least a portion of the gas dehydration composition

Reasons for Allowance
Claims 8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 8 and 10-11. The concept of a process for removing water from a natural gas stream comprising: 
in a continuous counter current contact zone, contacting the natural gas stream with a gas dehydration composition comprising:
(i)    a glycol in an amount equal to or greater than 85 weight percent and equal to or less than 99.9 weight percent, based on a total weight of the gas dehydration composition, the glycol being monoethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, monopropylene glycol, dipropylene glycol, tripropylene glycol, tetrapropylene glycol, or glycerol, and
(ii)    an imidazole compound in an amount equal to or greater than 0.1 weight percent and equal to or less than 10 weight percent, based on the total weight of the gas dehydration composition, the imidazole compound having the formula:

    PNG
    media_image1.png
    194
    237
    media_image1.png
    Greyscale

wherein R1 is H, a branched or a linear alkyl group having from 1 to 20 carbons, a hydroxy alkyl group having from 1 to 20 carbons, an amino alkyl group having from 1 to 20 carbons or a polyoxyalkyl group, and R2, R3, and R4 are independently H, a branched or a linear alkyl group having from 2 to 4 carbons, a hydroxyalkyl group having from 2 to 4 carbons, or an aminoalkyl group having from 2 to 4 carbons (claim 8) is considered to define patentable subject matter over the prior art.
The invention provides a natural gas drying agent solution with improved thermal stability having corrosion inhibition properties (p. 2, lines 5-6).
The closest prior art is regarded to be, which discloses Bara (US 2012/0248372 A1), which discloses a system (i.e. a composition) containing imidazoles ([0002]) for removing volatile compounds from a natural gas feed ([0030]) comprising a glycol solvent ([0093]) and an N-functionalized imidazole ([0093]) represented by Formula I-B which meets the claimed structure ([0067], [0069], [0070]). The function of glycol for gas dehydration would have been prima facie obvious in view of the teachings of Psyras et al. (US 3,745,746) (col. 1, lines 22-35, 39-42; col. 3: lines 29-30, 35-36, which teaches an absorber liquid that is a dehydrating agent such as a glycol), as would have the use of a continuous counter current contact zone (col. 5, lines 31, 38). However, Psyras teaches an absorber liquid that is only up to 20 percent of a total composition (claim 7), and Bara offers no teachings about an amount of a glycol solvent and effectively any amount of an N-functionalized imidazole in a composition ([0092]), the contacting of a natural gas stream with a gas dehydration composition of the claimed composition would not have been prima facie obvious to the skilled practitioner based on these teachings. 
Likewise, even though Duncum et al. (US 6,063,972) teaches a method for inhibiting the formation of hydrates in natural gas (col. 1, lines 9-10) using a corrosion inhibitor that is an imidazole with an aliphatic hydrocarbyl group (col. 3, lines 11, 19-20) and a glycol (col. 4, line 32), and even though Blair et al. (US 2010/0326276 A1) teaches a natural gas scrubbing solution (Abstract) comprising one or more of glycols, and 2-(1H-imidazol-1-yl)ethanamine or N-methyl imidazole ([0069]), neither of these references teaches or suggests the contacting of a natural gas stream with a composition having the proportions of a glycol and an imidazole as claimed.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JONATHAN MILLER/Primary Examiner, Art Unit 1772